Case 18-15317-mdc        Doc 78    Filed 01/06/21 Entered 01/06/21 19:27:54             Desc Main
                                   Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

In re: Richard Altmiller                      :      Chapter 13
                                              :
                                              :
                                              :
                                              :
                              Debtor          :      Bankruptcy No. 18-15317MDC


                                             ORDER

        AND NOW, this ___________ day of ________                    _, 2021, upon consideration
of the Motion to Sell Real Property filed by debtor, upon notice to all interested parties and any
response thereto, and after a hearing before the Court and for good cause shown, it is hereby

       ORDERED, that debtor is granted permission to sell his real property located at 33
Stonybrook Drive, Levittown, PA 19055 (“Property”), for the sale price of $369,500.00,
pursuant to the terms of a certain real estate agreement of sale dated as of November 2, 2020, to
the buyer(s) thereunder, Shawn & Karen Oechsle (“Buyer”), who have been represented to be
purchasing the Property at arms-length.

        The proceeds of the sale, including any funds held as a deposit made by or on behalf of
the Buyer shall pay Specialized Loan Servicing in full according to an updated payoff figure and
shall be distributed in the following manner:

       1.      Ordinary and reasonable settlement costs, including,
               but not limited to those related to notary services, deed
               preparation, disbursements, express shipping, surveys,
               municipal certifications, or any other such routine matters          $_________

       2.      Liens paid at closing – Mortgage to Specialized Loan Servicing       $252,346.99
               *** The payoff figure listed above is subject to change***

               The following liens shall be paid via William C. Miller, Trustee:
               Internal Revenue Service                                             $ 8,508.69
               Commonwealth of PA-Dept. of Labor and Industry                       $ 1,392.46
               PA Department of Revenue                                             $ 2,793.81
       3.      Real estate taxes, sewer, trash and/or other such items              $_________

       4.      Property repairs, if any                                             $_________

       5.      Real estate commission, at no greater than 6%                        $ 33,945.00
Case 18-15317-mdc         Doc 78    Filed 01/06/21 Entered 01/06/21 19:27:54              Desc Main
                                    Document     Page 2 of 2



       6.      Attorney’s fees, if any                                                $_________

       7.      Any small (less than $300) allowances agreed to be made
               to Buyer to settle any unforeseen dispute arising at
               settlement                                                             $_________

       8.      Other :                                                                $_________

               TOTAL                                                                  $298,986.95

        After paying all liens in full and all costs of sale, the title clerk shall pay to William C.
Miller, Chapter 13 Standing Trustee, the balance of the sales proceeds, approximately
$40,000.00, to be distributed by the standing trustee to his applicable commission, upon
confirmation, in accordance with debtor’s confirmed modified plan, which shall require a 100%
distribution on all filed and allowed claims. The balance of funds shall be paid to the debtor.

         The title clerk shall fax a completed HUD-1 or settlement sheet from the closing directly
to the trustee immediately upon the close of the settlement, and the trustee shall promptly notify
the title company of his approval or objections to the sums to be disbursed.

        Upon trustee approval, the title clerk shall fax a copy of the disbursement check to the
trustee, and shall immediately transmit the actual disbursement check to the trustee by overnight
courier.

         Debtor shall not be permitted to voluntarily dismiss this case; he may, however, convert
this case to one under Chapter 7. In the event the case is converted to Chapter 7, any funds
remaining in the possession of the standing trustee shall be transferred to the appointed Chapter 7
trustee.




                                               BY THE COURT

                                               ____________________________________
                                               HONORABLE MAGDELINE D. COLEMAN
                                               BANKRUPTCY JUDGE
